DETAILED ACTION
	This action is in response to the above application filed on 05/29/2020. Claims 5-23 are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 is objected to because of the following informalities: 
In claim 6, “at least a portion of the distal portion” should be changed to “the at least a portion of the distal portion” in order to clarify that the limitation is referring to the same portion set forth in line 7 of claim 5.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 18-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 11 recites “a cut out” in line 2. It is unclear if this recitation of a cut out is referring to one of the “one or more cut outs” set forth in claim 9 or if claim 11 is intending to recite an additional 
	Claim 18 recites the first position comprises “an acute angle shape”. It is unclear what elements are forming an acute angle or what the angle is taken between. For example, the acute angle could be taken between two parts of the distal portion, between the distal portion and the proximal portion, or between the distal portion and some other component of the lead.
Claim 19 recites the second position comprises “a ninety degree angle shape or an obtuse angle shape”. It is unclear what elements are forming a ninety degree or obtuse angle or what the angle is taken between. For example, the angle could be taken between two parts of the distal portion, between the distal portion and the proximal portion, or between the distal portion and some other component of the lead.
Claims 20-22 each recite “the distal end”. There is insufficient antecedent basis for this limitation in the claims. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “alignment features” in claim 23.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claims 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pianca (US 2018/0028804).
Regarding claims 5-6, Pianca discloses an electrical lead (403, FIGs 4A-4E, paragraphs [0058-0061]) for implantation in a patient (Paragraphs [0003-0004]), the lead comprising: a distal portion (405, FIG 4A) comprising one or more electrodes (434), the one or more electrodes configured to generate therapeutic energy for biological tissue of the patient (Abstract, paragraphs [0004-0005]); and a proximal portion (407) coupled to the distal portion (405 and 407 are coupled via 409, FIG 4A, paragraph [0061]), the proximal portion configured to engage a controller when the lead is implanted in the patient, the controller configured to cause the electrode to generate the therapeutic energy (Proximal portion 407 of lead 403 is at least configured to engage a controller such as 102, FIGs 1A-2A, paragraphs [0034-0038]), wherein at least a portion of the distal portion of the lead comprises two parallel planar surfaces (Top and bottom surfaces as shown in FIG 4E, paragraph [0058] discloses the cross section can be rectangular) and the one or more electrodes are located on one of the parallel planar surfaces (FIG 4E shows that electrodes 434a, 434b are located on the parallel planar surfaces), and wherein at least a portion of the distal portion of the lead comprises a rectangular prism including the two parallel planar surfaces (Paragraph [0058] discloses the cross section of distal portion 405 can be rectangular, therefore it is interpreted as comprising a rectangular prism including the two parallel planar surfaces).  
Claims 7, 9, and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stone et al. (US 2012/0035697).
Regarding claim 7, Stone et al. discloses an electrical lead (3108, FIGs 11 and 12F, paragraphs [0218-0220 and 0229-0231]) for implantation in a patient (Paragraphs [0003-0006]), the lead comprising: a distal portion (Portion of 3108 extending from 3102 as viewed in FIG 11) comprising one 
Regarding claim 9, Stone et al. discloses the flexible portion comprises one or more cutouts (3202, FIG 12F, paragraph [0229]), the one or more cutouts comprising one or more areas having a reduced cross section compared to other areas of the distal portion (FIG 12F shows the areas have a reduced cross section because the outer layer has been removed).  
Regarding claim 11, Stone et al. discloses the distal portion has a surface that includes the one or more electrodes (FIG 11 shows the positioning of electrodes 3116 on an outer surface of the lead at the distal end) and a cut out in a surface of the distal end opposite the surface with the one or more electrodes (FIG 12F shows the cutouts 3202 located in the surface of the lead at a position spaced apart from the electrodes. This location is interpreted as opposite the end with the electrodes because it is positioned on the opposite side of at least some axis taken between the electrodes and the cutouts).  
Regarding claim 12, Stone et al. discloses the one or more areas having the reduced cross section include a first area on a first side of the distal end (See FIG 12F below).  


    PNG
    media_image1.png
    192
    408
    media_image1.png
    Greyscale

Regarding claim 13, Stone et al. discloses the one or more areas having the reduced cross section include a first area on a first side of the distal end and a second area on a second, opposite side of the distal end (See FIG 12F above. The second side is interpreted as opposite the first side because it is positioned on an opposite side of a longitudinal axis of the lead).  
Regarding claim 14, Stone et al. discloses the one or more areas having the reduced cross section surround the distal end (FIG 12F shows the cutouts are on at least a top and bottom side of the distal end of the lead, and therefore are interpreted as surrounding the distal end).  
Claims 7, 10, 15, 16, and 18-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dahl et al. (US 2002/0143380).
Regarding claim 7, Dahl et al. discloses an electrical lead (1, FIGs 2A-6D, paragraphs [0028 and 0033-0040]) for implantation in a patient (FIG 1, paragraph [0027]), the lead comprising: a distal portion (Bifurcated portion including 30 and 40) comprising one or more electrodes (33 and 43, FIG 5, paragraphs [0040 and 0044]), the one or more electrodes configured to generate therapeutic energy for biological tissue of the patient (Abstract); and a proximal portion (Remainder of 1 viewed in FIGs 2A-2B and FIG 5) coupled to the distal portion (FIGs 2A-2B and FIG 5 show the portions are coupled), the proximal portion configured to engage a controller when the lead is implanted in the patient, the controller configured to cause the electrode to generate the therapeutic energy (Paragraphs [0040-
Regarding claim 10, Dahl et al. discloses the flexible portion is configured to cause the distal end to be biased to change course in a particular direction (The preformed bending of flexible portion 40 biases the distal end to change course in the predetermined direction, FIGs 6B-6D).  
Regarding claim 15, Dahl et al. discloses the distal end is at least partially paddle shaped (The curvature of canted tip 45 is interpreted as being at least partially paddle shaped, paragraph [0029]).  
Regarding claim 16, Dahl et al. discloses an electrical lead (1, FIGs 2A-6D, paragraphs [0028 and 0033-0040]) for implantation in a patient (FIG 1, paragraph [0027]), the lead comprising: a distal portion (Bifurcated portion including 30 and 40) comprising one or more electrodes (33 and 43, FIG 5, paragraphs [0040 and 0044]), the one or more electrodes configured to generate therapeutic energy for biological tissue of the patient (Abstract); and a proximal portion (Remainder of 1 viewed in FIGs 2A-2B and FIG 5) coupled to the distal portion (FIGs 2A-2B and FIG 5 show the portions are coupled), the proximal portion configured to engage a controller when the lead is implanted in the patient, the controller configured to cause the electrode to generate the therapeutic energy (Paragraphs [0040-0046]; one of ordinary skill in the art would understand conductor cables 71, 72 to be at least configured to engage a controller to conduct energy to the electrodes),2Application No. 16/888,468Attorney's Docket No.: 045236-0513005_510001US(PATENT) wherein the distal portion comprises a 
Regarding claim 18, Dahl et al. discloses the first position comprises an acute angle shape (First position FIG 6B shows an acute angle is formed between portion 40 and portion 30).  
Regarding claim 19, Dahl et al. discloses the second position comprises a ninety degree shape, or an obtuse angle shape (Second position FIG 6D shows an essentially ninety degree or obtuse angle is formed between portion 40 and the longitudinal axis of the lead).  
Regarding claim 20, Dahl et al. discloses the distal portion includes a distal tip located at a tip of the distal end (As viewed in FIG 5, the distal tip of the distal portion is interpreted as 45/41).  
Regarding claim 21, Dahl et al. discloses the distal tip is smaller than the distal end (The distal tip including 45/41 is smaller than at least some portion of the distal end such as the most proximal end of the distal portion which includes the width of both 40 and 30, FIG 5).  
Regarding claim 22, Dahl et al. discloses the distal tip is more rigid compared to other portions of the distal end (41 of the distal tip is a welded crimp sleeve. This element sis more rigid than at least some other portion of the distal portion such as that of 40 which is preformed to bend).  
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dahl et al. (US 2002/0143380) in view of Stone et al. (US 2012/0035697).
Regarding claim 8, Dahl et al. discloses the invention substantially as claimed, as set forth above for claim 7.
Dahl et al. is silent regarding the material of the flexible portion, specifically that the flexible portion comprises a material that flexes more easily relative to a material of another area of the distal portion.  
However, Stone et al. teaches a lead (5108, FIG 20) wherein one section of the lead forms a flexible portion (5132, paragraph [0295]) comprising a material that flexes more easily relative to a material of another area of the distal portion (Paragraph [0297] discloses using a material for 5132 which flexes more easily/has a lower stiffness than a remaining portion 5120 in order to provide the area of 5132 with increased flexibility).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the lead of Dahl et al. such that the flexibility of the flexible portion is achieved by means of a material that flexes more easily relative to a material of another area of the distal portion, as taught by . 
Claims 17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Dahl et al. (US 2002/0143380) in view of Reddy et al. (US 2018/0193060).
Regarding claim 17, Dahl et al. discloses the invention substantially as claimed, as set forth above for claim 16.
Dahl et al. is silent regarding the distal portion being configured to move from the first position to the second position responsive to the shape memory material being heated to body temperature.  
However, Reddy et al. teaches a lead (600, FIG 10) which is configured to move form a first position (Straightened delivery position) to a second position (Curved, deployed position) in response to the shape memory material being heated to body temperature (Paragraph [0108]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the distal portion of Dahl et al. to be configured to move from the first position to the second position responsive to the shape memory material being heated to body temperature, as taught by Reddy et al., for the purpose of using a means commonly known in the art for activating a shape memory material to achieve its memory configuration (Reddy: paragraph [0108]).
Regarding claim 23, Dahl et al. discloses the invention substantially as claimed, as set forth above for claim 16.
Dahl et al. is silent regarding the distal portion being including one or more alignment features configured to engage the delivery system in a specific orientation.
However, Reddy et al. teaches a lead (650, FIG 12) wherein a distal portion includes one or more alignment features (Tines 662, FIG 12. This element is interpreted as a structural equivalent to an alignment feature because it is a protrusion from the lead) to engage the delivery system in a specific orientation (Paragraph [0109] discloses the tines are used for fixation. In the delivery system, the tines 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the distal portion of Dahl et al. to comprise one or more alignment features, as taught by Reddy et al., for the purpose of engage the delivery system in a specific orientation and aiding in the fixation of the lead upon implantation at the treatment site (Reddy: paragraph [0109]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 5712707855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE NICOLE LABRANCHE/Examiner, Art Unit 3771